Citation Nr: 1008958	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  03-32 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served with the United States Army Reserve 
commencing on December 27, 1968, to include active duty for 
training (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Louis, Missouri, that continued a prior denial of the 
claim of entitlement to service connection for lumbosacral 
strain.  In May 2004, the Veteran testified at the RO before 
a Decision Review Officer.  The matter of whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for back strain was 
previously before the Board in April 2006 at which time it 
was remanded for further development.  In July 2009, the 
Board reopened the Veteran's claim of entitlement to service 
connection for a back disability and remanded the underlying 
service connection issue for further development.  The matter 
is once again before the Board.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

The Veteran contends that he has a chronic low back 
disability as a result of a motor vehicle accident he was 
involved in while serving on active duty for training on 
April 25, 1969.  

In written argument in January 2010, the Veteran's 
representative asserted that the Board's prior remand 
directive in July 2009 requesting nexus opinions by 
orthopedic and neurology examiners was not fulfilled because 
the neurology examiner failed to render a medical nexus 
opinion.  The Veteran's representative went on to request 
that the neurology opinion be obtained prior to deciding the 
appeal.  The Board agrees that VA examiner who conducted the 
peripheral nerve examination in September 2009 failed to 
render the requested etiological opinion regarding the 
Veteran's back disability and service.  

Accordingly, in order to satisfy the directives of the 
Board's July 2009 remand and to properly decide this issue, 
further medical development is necessary.  38 U.S.C.A. 
§ 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998).  In 
this regard, an addendum opinion from the September 2009 
examiner should be requested that addresses whether that the 
Veteran's present back disability is related to service, to 
specifically include the April 1969 motor vehicle accident.  
If and only if that examiner is unavailable, then the Veteran 
should be afforded a new VA neurological examination so that 
an etiological opinion may be obtained.  In addition, the 
Board notes that contrary to the Board's remand directive, 
the peripheral nerve examiner did not have the Veteran's 
claims file to review.  As such, the RO/AMC should ensure 
that the claims file is made available to the examiner.  Id.   

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the Veteran is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1. (a) Obtain an addendum opinion from the 
VA examiner who performed the peripheral 
nerve examination in September 2009.  Ask 
the examiner to provide an opinion as to 
whether it is at least as likely as not (a 
50 percent degree of probability or 
higher) that the Veteran's present back 
disability is related to service, to 
include the April 1969 motor vehicle 
accident.  It is imperative that the 
claims file be made available to the 
examiner for review of pertinent documents 
therein.

(b) If and only if the September 2009 VA 
examiner is unavailable, then the Veteran 
should be afforded a new VA neurological 
examination.  Request that the examiner 
provide an etiological opinion as noted 
above.  It is imperative that the claims 
file be made available to the examiner for 
review of pertinent documents therein in 
connection with the examination.

2.  Thereafter, and following any 
additional development deemed necessary, 
the issue of entitlement to service 
connection for a back disability should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and 
regulations considered, since the issuance 
of the statement of the case.  They should 
also be given the opportunity to respond 
to the SSOC.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

